MEMORANDUM ***
We affirm the District Court’s summary judgment order denying Surik Ambarchyan supplemental security income disability benefits under Title XVI of the Social Security Act.
In 1991, Ambarchyan applied for supplemental security income disability benefits. The Social Security Administration (“SSA”) determined that Ambarchyan was not “disabled” within the meaning of the Social Security Act and denied his application accordingly. Ambarchyan then requested and received a hearing before an SSA administrative law judge (“ALJ”). In 1994, an ALJ, considering Ambarehyan’s disability claim de novo, also determined that Ambarchyan was not disabled. Ambarchyan appealed the ALJ’s decision to the SSA Appeals Council. The SSA Appeals Council, in turn, remanded Ambarchyan’s case to another ALJ for reevaluation. In 1995, the second ALJ concluded that Ambarchyan was not disabled.
Ambarchyan asked the SSA Appeals Council to review the second ALJ’s decision. When the Appeals Council declined to review the second ALJ’s decision, that decision became the final decision of the Commissioner of Social Security (the “Commissioner”). Ambarchyan appealed the Commissioner’s decision to the District Court. In 1999, the District Court found that substantial evidence supported the Commissioner’s decision and, therefore, granted the Commissioner’s motion for summary judgment. Ambarchyan appeals the District Court’s summary judgment.
Because the Commissioner applied the proper legal standards in determining that Ambarchyan was not disabled and because our review of the record indicates that substantial evidence supported the Com*499missioner’s decision, we affirm. Substantial evidence is relevant evidence that a reasonable mind could consider adequate to support a conclusion. Taylor v. Heckler, 765 F.2d 872, 875 (9th Cir.1985). The record here contains relevant evidence that could cause a reasonable mind to conclude that Ambarchyan is not disabled.
That two ALJs and the SSA Appeals Council reached this very conclusion assures us that Ambarchyan’s claims have been fully and fairly vetted.
AFFIRMED.

 jjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.